Title: From Thomas Jefferson to Steuben, 7 March 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Mar. 7. 8. o’clock P.M.

The inclosed came to hand this moment. As I make no doubt it communicates what was mentioned in a letter from the Marquis to me received at the same time, I shall not trouble you with it. Scows which the Marquis desires for the transportation of cannon cannot venture into the wide waters over which they will be to be transported, as I apprehend. Flats (which abound in York river) are the best vessels for this purpose as I am informed. You may have the best information on this head at York, and I must trouble you to order flats or whatever other vessels will best answer to be procured. The Marquis is very anxious to have the works at York put into proper order. I hope Genl. Nelson’s influence may have enabled him to procure hands for this business. The four battery peices with their carriages, and one mortar with it’s bed are got on board to-day. The other mortar, without a bed, will be on board this evening, with 6000 ℔ of powder and they will fall down to Hood’s where the armed vessels were directed to, there to await your orders. We found that there were iron beds at Cumberland for the mortars; these I ordered down with the shells which were to go thence. 1000 ℔ of powder set out for York this morning. By a letter from Genl. Weedon I find the numbers he will actually bring will be but about 700. Capt. Smith gave me hopes that he could raise 30 horsemen, but did not seem positive. I have not heard from him lately. I have the honor to be with much respect Sir your most obedt. humble servt.,

Th: Jefferson

